DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US20130193806, hereinafter Yoshida).

    PNG
    media_image1.png
    381
    555
    media_image1.png
    Greyscale
Regarding claims 1 and 2, Yoshida discloses a resonator device comprising: a quartz crystal substrate (AT-cut) including a first surface and a second surface that are in a front-rear relationship with each other and are provided along an X axis which is an electrical axis; a resonator element including a first excitation electrode (9a) arranged on the first surface, a second excitation electrode (9b) arranged on the second surface in opposition to the first excitation electrode, a first pad electrode (10a) that is arranged on the first surface and is electrically coupled to the first excitation electrode, and a second pad electrode (10b) that is arranged on the first surface and is electrically coupled to the second excitation electrode (9b); a base including a substrate, and a first interconnect (11a) and a second interconnect (11b) arranged on the substrate; a first bonding member (12a) bonding the first pad electrode to the first interconnect; and a second bonding member (12b) bonding the second pad electrode35 to the second interconnect, wherein in plan view of the quartz crystal substrate, the first bonding member (12a) is positioned on one side of a first imaginary line, the second bonding member (12b) overlaps with the first imaginary line and wherein Θ1  is an angle formed between the first imaginary line and a second imaginary line, the first imaginary line is a straight line that passes through a centroid of the resonator element and is parallel to the X axis in the plan view, and the second imaginary line is a straight line passing through the first bonding member and the second bonding member and the angles appear to satisfy the relationship of 40°< Θ1 < 80° or 100° < Θ1 < 140° (Claim 2: 45°< Θ1 < 75° or 105° < Θ1 < 135°), 
 

Regarding claim 6, Yoshida discloses the use of glass (silicon dioxide) to form the substrate
Regarding claims 7-9, Yoshida discloses the oscillation circuit for the resonator and the electronic apparatus comprising the resonator. 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claims 3-5 and the specific configuration of the bonding members with respect to the excitation electrode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837